NO. 12-08-00427-CR
 
                          IN THE COURT OF APPEALS
 
              TWELFTH COURT OF APPEALS DISTRICT
 
                                      TYLER,
TEXAS
 
WANDA
KAY FOLLIS,                                     '      APPEAL FROM THE 173RD
APPELLANT
                                                                              '      JUDICIAL
DISTRICT COURT OF
 
THE
STATE OF TEXAS,                                  '      HENDERSON COUNTY, TEXAS
APPELLEE
 















 


















 



MEMORANDUM
OPINION
PER
CURIAM
Wanda Kay Follis appeals her conviction for
burglary of a habitation.  Appellant pleaded guilty and the trial court
assessed punishment at ten years of imprisonment.  Appellant=s counsel filed a motion to
withdraw and a brief in support of that motion in compliance with Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967)
and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  We
dismiss Appellant=s
appeal.
 
Analysis Pursuant to Anders v. California
Appellant=s
counsel filed a brief in compliance with Anders and Gainous,
stating that he is well acquainted with the facts in this case and has
diligently reviewed the appellate record.  In compliance with Anders,
Gainous, and High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978), Appellant=s
brief presents a chronological summation of the procedural history of the case,
and further states that Appellant=s
counsel is of the opinion that the record reflects no reversible error and
counsel is unable to raise any arguable issues for appeal.  We have considered
counsel=s brief and
conducted our own independent review of the record.  We have found no
reversible error.  See Bledsoe v. State, 178 S.W.3d 824, 826-27
(Tex. Crim. App. 2005).
 
Conclusion




As required, Appellant=s counsel has moved for
leave to withdraw.  See In re Schulman, 252 S.W.3d 403, 407 (Tex.
Crim. App. 2008) (orig. proceeding); Stafford v. State, 813
S.W.2d 503, 511 (Tex. Crim. App. 1991).  We are in agreement with Appellant=s counsel that the appeal
is wholly frivolous.  Accordingly, his motion to withdraw is hereby granted,
and we dismiss this appeal.  See In re Schulman,
252 S.W.3d at 408-09.
Counsel has a duty to, within five days of
the date of this opinion, send a copy of the opinion and judgment to Appellant
and advise her of her right to file a petition for discretionary review.  See
Tex. R. App. P. 48.4; In
re Schulman, 252 S.W.3d at 411 n.35.  Should Appellant wish to seek
further review of this case by the Texas Court of Criminal Appeals, she must
either retain an attorney to file a petition for discretionary review or she
must file a pro se petition for discretionary review.  Any petition for
discretionary review must be filed within thirty days from the date of this
opinion or the date the last timely filed motion for rehearing is overruled by
this court.  See Tex. R. App. P.
68.2.  Any petition for discretionary review must be filed with this court,
after which it will be forwarded to the Texas Court of Criminal Appeals along
with the rest of the filings in the case.  See Tex. R. App. P. 68.3.  Any petition for discretionary review
should comply with the requirements of Rule 68.4 of the Texas Rules of
Appellate Procedure.  See Tex. R.
App. P. 68.4; In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered January 29, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
(DO NOT PUBLISH)